DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claims 1-2, 4, and 6, amendments to the disclosure, and the addition of claims 7-12, in the response filed June 10, 2021, have been entered.
Claims 1-12 are currently pending in the above identified application.

Claim Objections
Claims 8 are objected to because of the following informalities:  - Claim 8 should read : “—wherein a fiber density [[in]] of the outer layers—“.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the outer layers are at least 80% polyethylene terephthalate fiber.”  It is unclear the type of percentage, such as weight percent, numeric percent, volume percent, etc.
Claims 5-6 are rejected based on their dependency on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 6,013,349 to Takeuchi in view of WO 2013/79747 to Machii.
Note: US Pub. No. 2015/0327745 to Machii is being used as the English equivalent of WO 2013/79747 and for prior art mapping.
Regarding claims 1, 3-4, and 7-11, Takeuchi teaches a wiping sheet for use in wet uses an absorbent core 4 of a nonwoven fabric of 20% to 80% absorbent fibers interposed between a top sheet 3, 7 and a bottom sheet 5, 8, both sheets having hydrophobic fibers at 30% to 70% by weight (Takeuchi, abstract, col. 1 lines 5-10).  Takeuchi teaches absorbent core having a basis weight of 25 to 60 g/m2 and that is the basis weight is greater than 25 g/m2, the bending resistance is elevated and if contains more than 20% absorbent fibers, the core has a water retentive function (Id., col. 2 line 51- col. 3 line 10).  Takeuchi teaches the hydrophobic fiber in the surface layer being higher than the back layer so that the wiping sheet can readily contain water and prevent water from oozing out over the sheet surface and the slip properties 2 and the wiping sheet having a basis weight of about 75 to 170 g/m2 (Id., col. 4 lines 18-24, col. 6 lines 1-17, col. 8 lines 9-21).  Takeuchi teaches the exterior sheet, the top sheet and the bottom sheet, having a bilayer structure, with the surface having a rayon content of 0% to 70% by weight and the hydrophobic fiber content being 30% to 100% by weight (Id., col. 7 lines 37-54).  The back layers of the exterior layer having 70% by weight to 30% by weight hydrophobic fiber and the balance being absorbent fiber (Id., col. 7 lines 48-62).  As the back layers 7b and 8b contain hydrophobic fiber, the layers 7b and 8b read on a hydrophobic fiber inner layer comprising hydrophobic fiber that is adjacent to the surface layer 7a and 8a (outer layers).  Takeuchi teaches the top sheet 7 and bottom sheet 8 having a total content of absorbent fibers of 35% to 70% by weight and 30 to 65% by weight hydrophobic fibers (Id., col. 8 lines 4-8).  Takeuchi teaches a surface layer being 100% synthetic fiber, specifically PET, and back layer having 70% rayon absorbent fiber and 30% synthetic fiber with an overall top sheet and bottom sheet basis weight of 40 g/m2 and absorbent core basis weight of 40 g/m2 (Id., Table 3).  To achieve the desired minimum amount and maximum of absorbent fibers of 35% by weight and 70% by weight, respectively, for the top sheet and bottom sheet, the surface layer can be up to 20 g/m2.  The inner layer is being mapped to the absorbent core 4 having a basis weight of 25 to 60 g/m2, specifically 40 g/m2, and the back layer 7b having a basis weight of 20 g/m2 up to 40 g/m2 to achieve the claimed absorbent fiber content, and 2 and occupies 50 to 66.7% of a total mass of the wet sheet for cleaning excluding the chemical solution.  
Takeuchi does not explicitly teach the absorbent fiber that can be cellulose fiber specifically being pulp.
However, Machii teaches a cleaning sheet comprising hydrophobic fibers and hydrophilic fibers (Machii, abstract).  Machii teaches the hydrophilic fiber being absorbent rayon, cotton and pulp that can be used individually or in combination (Id., para 0060), thereby establishing that pulp is an art recognized equivalent for use as hydrophilic fiber in a cleaning sheet.  Therefore, because these two material were art recognized equivalent before the effective filing date, it would have been obvious to one of ordinary skill in the art to substitute pulp for rayon fibers, as well as motivated by desire of using conventionally known hydrophilic fiber material predictably suitable for use in cleaning sheets.
As the absorbent fiber in the outer layer are 35% to 70% and in the absorbent core are 20% to 80%, the content of the pulp corresponding to the mapped inner layer overlaps with the claimed range of 50% by weight or more.  While the reference does not specifically teach the claimed range, for the inner layer, of 20 to 75 g/m2 and 50% by weight or more pulp, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the overall content of the absorbent fibers within the outer layer and the absorbent core, and therefore the grammage and pulp weight percent in the corresponding inner layer, such as within the claimed range, motivated by the desire to successfully 
Regarding claims 3-4 ,7, and 10, the prior art combination teaches the top sheet and bottom sheet having interlaced fibers as well as interlaced  areas and non-interlaced, specifically by applying water jets (water-jet interlacing) (claim 4, 10) (Takeuchi, col. 5 lines 25-53), reading on the sheet further comprising an interlaced part where the outer layers and the inner layer are interlaced (claim 3) and non-interlaced parts where the outer layers and the inner layer are not interlaced together (claim 7).  Examiner would also like to note that “wherein the interlaced part is formed by water-jet interlacing) is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claim 8, the prior art combination teaches the fiber tend to fluff in the non-interlaced fiber areas (Takeuchi, col. 5 lines 34-53), reading on a fiber density of the outer layers in the non-interlaced parts being lower than a fiber density of the outer layers in the interlaced parts.
Regarding claim 9, the prior art combination teaches the fibers tends to fluff in the non-interlaced fiber areas, such fluffed fibers can tangle and remove fine dust resulting in a sheet suitable for wiping off stain and dust.  The prior art combination further teaches if too much fibers are fluffed, alternatively, the strength of the resulting wiping sheet is deteriorated.  Therefore, the prior art combination establishes the amount of fibers fluffed, i.e. area of fiber present in the non-interlaced fibers, and fibers not fluffed, i.e. area of fiber in the interlaced area influence the strength of the wiping In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to adjust and vary the interlaced area to predictably influence the strength of the wiping sheet and the ability to remove dust and stains, as taught by Takeuchi.
Regarding claim 11, the prior art combination teaches the exterior sheet, the top sheet and the bottom sheet, having a bilayer structure, with the surface having a rayon content of 0% to 70% by weight and the hydrophobic fiber content being 30% to 100% by weight (Takeuchi, col. 7 lines 37-54), which encompasses the outer layer consisting of hydrophobic fiber.

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Machii, as applied to claims 1, 3-4, and 7-11 above, as evidenced by Composite Engineering Handbook to Mallick.
Note: US Pub. No. 2015/0327745 to Machii is being used as the English equivalent of WO 2013/79747 and for prior art mapping.
Regarding claims 2 and 5-6, the prior art combination teaches using polyethylene terephthalate fiber and the outer layer being up to 100% hydrophobic fiber (Takeuchi, Table 1, col. 9 line 60- col. 10 line 54; Machii, para 0127, 0129), reading on the polyester fibers being 100% of the outer layers.  The prior art combination also teaches the use of hydrophobic synthetic fiber, including polyethylene terephthalate 3 as evidence by Mallick (Mallick, Table).  Therefore an average diameter of 5 microns to 60 micron equates to a linear density of 0.3 to 39 dtex.  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the sheet of the prior art combination, wherein the hydrophobic PET fiber has a diameter between 5 and 60 microns, as taught by Machii, motivated by the desire of using conventionally known hydrophobic PET fibrs predictably suitable for use in cleaning sheet applications.
While the reference does not specifically teach the claimed range of 3.3 dtex or more, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the average diameter, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claims 5-6, the prior art combination teaches the top sheet and bottom sheet having interlaced fibers as well as interlaced  areas and non-interlaced, specifically by applying water jets (water-jet interlacing) (claim 6) (Takeuchi, col. 5 lines 25-53), reading on the sheet further comprising an interlaced part where the outer layers and the inner layer are interlaced.  Examiner would also like to note that “wherein the interlaced part is formed by water-jet interlacing) is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over USPN 6,013,349 to Takeuchi in view of WO 2013/79747 to Machii, as applied to claims 1, 3-4, and 7-11 above, further in view of US Pub. No. 2002/0155772 to Wong.
Note: US Pub. No. 2015/0327745 to Machii is being used as the English equivalent of WO 2013/79747 and for prior art mapping.
Regarding claim 12, the prior art combination teaches the exterior sheet, the top sheet and the bottom sheet, having a bilayer structure, with the surface having a rayon content of 0% to 70% by weight and the hydrophobic fiber content being 30% to 100% by weight (Takeuchi, col. 7 lines 37-54).  As the back layers 7b and 8b contain hydrophobic fiber, the layers 7b and 8b read on the inner layer comprising a plurality of hydrophobic fiber inner layers.
The prior art combination does not appear to explicitly the absorbent core having multiple hydrophilic fiber layers.
However, Wong teaches a multilayer substrate for a premoistened wipe containing at least one reservoir layer and surface contact layers with a liquid composition impregnated into the substrate (Wong, abstract, para 0016, 0052).  Wong teaches the reservoir layer containing a blend of hydrophilic fibers and hydrophobic fibers and teaches the wipe is capable of controlled fluid release (Id., para 0016, 0025, 0027, 0037).
.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2005/0136775 to Tanaka teaches a cleaning sheet impregnated with water or chemical comprising a liquid retaining member 12, topsheet 14 and low-density fibrous wiper portion 13a 13b formed of a nonwoven fabric of synthetic fibers, including polyethylene terephthalate.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.